PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/906,070
Filing Date: 19 Jun 2020
Appellant(s): Steiper et al.



__________________
Thomas G. Eschweiler
Reg. No. 36,981
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 22 September 2021 and 18 October 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0202967; hereinafter Syed; cited on IDS dated 06/19/2020) in view of Wright et al. (US 2013/0119923; hereinafter Wright), further in view of Su (US 2008/0094013; cited on PTO-892 dated 01/08/2021).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0202967; hereinafter Syed; cited on IDS dated 06/19/2020) in view of Wright et al. (US 2013/0119923; hereinafter Wright), further in view of Su (US 2008/0094013; cited on PTO-892 dated 01/08/2021), and further in view of Rose (US 2006/0043946; cited on PTO-892 01/08/2021).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0202967; hereinafter Syed; cited on IDS dated 06/19/2020) in view of Wright et al. (US 2013/0119923; hereinafter Wright).
(2) Response to Argument
Appellant’s arguments filed on 22 September 2021 have been fully considered but they are not persuasive for the below noted reasons.
Regarding independent claims 1 and 8, and dependent claims 2-7
          On pages 4-6 of the Appeal Brief, appellant argues “the proposed modification of Syed et al. in view of Wright et al. is improper due to a lack of requisite motivation. It is conceded that obviousness can be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion or motivation to do so. MPEP § 2143.01(I)(citing In re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006)). However, if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. MPEP § 2143.01(V) (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). It is respectfully submitted that based on the above principles articulated by the Supreme Court in KSR, the Federal Circuit, and buttressed by the MPEP, that the above modification of Syed et al. in view of Wright et al. is improper due to a lack of the requisite motivation to do so… Applicant respectfully disagrees that it would be obvious to modify Syed et al. in view of Wright as asserted by the Final Office Action and subsequently in the Advisory Action. Syed et al. teach a method that prevents an overvoltage condition from ever occurring across its link capacitor. Consequently, as Wright’s teachings only deactivate the charging circuit if an overvoltage condition is reached, incorporating Wright's teachings into Syed’s method (shown in Fig. 4 of Syed at al.) is not beneficial to Syed et al., and such lack of benefit is readily apparent to one of ordinary skill. The goal of Syed et al.’s method is to discharge an input or output capacitor into a main capacitor through a boost converter without overcharging the main capacitor in the process. Syed et al. prevent overshoot of a voltage across the main capacitor by actively regulating the main capacitor voltage below an overvoltage state while keeping the boost converter enabled. (See paragraphs [0025]-[0027]). Wright et al. describe a method of disabling a charging circuit after an overvoltage condition is reached (eé.g., a voltage threshold of a capacitor is reached). (See paragraph [0042], lines 20-31). As Syed et al.’s system is designed to prevent an overvoltage condition from ever occurring, Syed et al. precludes the need for Wright et al.’s circuitry that deactivates in response to an overvoltage condition. Thus, the proposed modification of Syed et al. in view of Wright et al. set forth in the Final Office Action is a solution looking for a problem that does not exist. In such instance the requisite motivation to modify Syed et al. simply does not exist. As Wright et al.’s overvoltage protection circuitry is triggered by reaching an overvoltage threshold, and Syed et al.’s circuitry is designed to prevent an overvoltage scenario from ever occurring, Wright et al.’s circuitry would never be employed in a combination with Syed et al., and consequently would add complexity and cost to the modified system with no tangible benefit. Thus, one of ordinary skill in the art would not be motivated to incorporate the teachings of Wright et al. into Syed et al., and consequently the proffered combination is improper. Accordingly, the claims are non-obvious over the cited combination of prior art. Thus, a reversal of the rejection of claim 1 and its associated depending claims is respectfully requested.”
	In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the 
	It should be noted that Syed states in cited paragraph [0025] that in order to prevent the overvoltage condition "one or more of the machine loads can be operated in an active bus-voltage regulation mode", but nowhere in the reference Syed states that no other overvoltage protection mechanism can be used, he merely presents an alternative overvoltage protection scheme that may be used. Hence, it should be noted that one skilled in the art would recognize that other overvoltage protection mechanism may be used as an alternative and/or as a possible redundant/additional protection mechanism, wherein it is well-known that using a redundant/additional protection mechanism provides a more robust/reliable protection. 
	Furthermore, one skilled in the art would recognize that in order to avoid a capacitor from getting damage and optimize it lifespan, it should be operated according to its nominal capacity, and in order to accomplish such purpose, it 
In addition, in response to appellant’s argument that “As Syed et al.'s system is designed to prevent an overvoltage condition from ever occurring, Syed et al. precludes the need for Wright et al.'s circuitry that deactivates in response to an overvoltage condition. Thus, the proposed modification of Syed et al. in view of Wright et al. set forth in the Final Office Action is a solution looking for a problem that does not exist”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Moreover, it should be noted that the appellant has not provided objective evidence demonstrating without reasonable doubt that the combination of Syed and Wright is improper and/or renders inoperable or unsatisfactory. Argument by itself without evidence that the combination produces unsatisfactory results is not sufficient for determining the combination is improper and/or unsatisfactory. Arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145) (emphasis added). Therefore, based on the above, it is vital that the appellant proves his arguments regarding the unsatisfactory combination of references with objective evidence, rather than conclusions and/or opinions based on his interpretation of the prior art.   
          On pages 6-7 of the Appeal Brief, appellant argues “The Advisory Action of 6/29/21 asserts that it would have been obvious to incorporate the teachings of Wright into the method of Syed as an alternative overshoot protection mechanism for the DC link capacitor, on the grounds of it being well known that using a redundant protection mechanism provides a more robust protection (See A.A., 6/29/21, cont. of 11). Applicant respectfully disagrees, as neither Syed et al. nor Wright et al. provide any teaching that would suggest a desire for redundancy. In addition, Wright et al. is not a redundant system to Syed et al. Syed et al. actively regulates a capacitor voltage while maintaining an operation of a converter, while Wright et al. deactivates charging circuitry after an undesired condition is detected. Therefore, one of ordinary skill in the art would not combine the cited prior art of record, as Syed et al. explicitly teach that an overvoltage condition across the main capacitor is never reached due to its regulation circuit, while Wright relies on reaching an overvoltage condition, and only then triggering its overvoltage protection circuit. These two operations are not concurrently necessary, as Wright’s method of overvoltage protection will never be triggered due to Syed et al.’s system, as no overvoltage condition will ever occur. Adding functionality (/.e., the teaching of Wright) to Syed et al. that will never be employed makes no sense, and consequently one of ordinary skill would not be motivated to make such a modification, as it complicates the final design, increases both cost and power consumption, and provides no benefit whatsoever. The Advisory Action of 6/29/21 also asserts that it would be obvious to one skilled in the art to suspend a capacitor’s charging source in case the upper limit capacity is reached (See A.A., 6/29/21, lines 41-42). Due to the features of Syed et al., circuitry already exists that eliminates the possibility of reaching the upper limit capacity of the DC link capacitor. Again, as the operation of Syed et al. precludes the DC link capacitor from reaching an upper limit capacity, it would not be obvious to modify the reference as taught by Wright to include additional complexity to be triggered by a condition that cannot happen. Thus, the combination is improper for at least this additional reason, and a reversal of the rejection is respectfully requested.”
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Wright into the method of Syed, as an alternative overshoot protection mechanism for the DC link capacitor (identified as main capacitor in Syed). 
Once again it is reiterated that, it should be noted Syed states in cited paragraph [0025] that in order to prevent the overvoltage condition "one or more of the machine loads can be operated in an active bus-voltage regulation mode", but nowhere in the reference Syed states that no other overvoltage protection mechanism can be used, he merely presents an alternative overvoltage protection scheme that may be used. Hence, it should be noted that one skilled in the art would recognize that other overvoltage protection mechanism may be used as an alternative and/or as a possible redundant/additional protection mechanism, wherein it is well-known that using a redundant/additional protection mechanism provides a more robust/reliable protection. 
Furthermore, it should be noted that one skilled in the art would recognize that redundancy in protection schemes it is a known technique, which can be implemented when the safety of the system needs and/or it is desired to become more robust. One known advantage of a redundant protection is that in case the main protection system fails the other protection system come into play, thus safeguarding the safety of the protected application.  In addition, one skilled the art would recognize that a protection system is not completely infallible, and thus adding a redundant/alternate protection system is a known option to consider. Appellant relies on Syed’s overshoot protection system as infallible and working completely in ideal conditions, however, such assertion is not considering possible failures on the protection scheme. Therefore, based on the above, it is determined that it does make sense and it is proper to consider redundancy in protection as a motivation to combine Syed and Wright.   
In addition, in response to appellant’s argument that “one of ordinary skill in the art would not combine the cited prior art of record, as Syed et al. explicitly teach that an overvoltage condition across the main capacitor is never reached due to its regulation circuit, while Wright relies on reaching an overvoltage condition, and only then triggering its overvoltage protection circuit. These two operations are not concurrently necessary, as Wright’s method of overvoltage protection will never be triggered due to Syed et al.’s system, as no overvoltage condition will ever occur. Adding functionality (/.e., the teaching of Wright) to Syed et al. that will never be employed makes no sense, and consequently one of ordinary skill would not be motivated to make such a modification, as it complicates the final design, increases both cost and power consumption, and provides no benefit whatsoever”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Moreover, it should be noted that the appellant has not provided objective evidence demonstrating without reasonable doubt that the combination of Syed and Wright is improper and/or renders inoperable or unsatisfactory. Argument by itself without evidence that the combination produces unsatisfactory results is not sufficient for determining the combination is improper and/or unsatisfactory. Arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145) (emphasis added). Therefore, based on the above, it is vital that the appellant proves his arguments regarding the unsatisfactory 
          What is more, it should be noted that, based on the applied prior art, the problem and solution that the appellant presents in this application, wherein an input capacitor is quickly discharge to a safety threshold upon disconnection of the inverter system in order to eliminate/reduce a possible safety hazard, it is not novel and/or non-obvious. The applied prior art solved the same problem in a similar manner, and thus it is considered that the core of the invention is not uniquely and particularly distinguishable from the prior art.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/I. L./
Examiner, Art Unit 2839
Conferees:
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.